MEMORANDUM**
Eva Borbon-Borbon appeals her conviction, following a guilty plea, and sentence for possession of marijuana with intent to distribute in violation of 21 U.S.C. § 841(a)(1).
Borbon-Borbon’s contention that 21 U.S.C. § 841 is facially unconstitutional following Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and that Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d *338524 (2002), overrules United States v. Buckland, 289 F.3d 558, 562 (9th Cir.) (en banc), cert. denied, 535 U.S. 1105, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002), is foreclosed by United States v. Hernandez, 322 F.3d 592 (9th Cir.2003). Borbon-Borbon’s conviction is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.